OPINION — AG — **** GAME AND FISH — ILLEGALLY SOLD — SPECIAL ACCOUNT **** THE WILDLIFE CONSERVATION COMMISSION MAY ESTABLISH AN OFFICIAL DEPOSITORY ACCOUNT IN THE STATE TREASURY PURSUANT TO 62 O.S. 1961 7.2 [62-7.2] WITH THE APPROVAL OF THE OFFICIALS MENTIONED THEREIN, FOR THE PURPOSE OF PROVIDING FUNDS TO SPECIAL AGENTS OF THE COMMISSION FOR PURCHASING ILLEGALLY SOLD FISH AND GAME AND FOR THE PURPOSE ENUMERATED IN THE OKLAHOMA CONSTITUTION, ARTICLEXXVI, SECTION 4. CITE: 29 O.S. 1968 Supp., 116 [29-116], 62 O.S. 1961 7.2 [62-7.2],  62 O.S. 1961 126 [62-126] (GARY GLASGOW)